Case 2:19-cv-11076-LJM-EAS ECF No. 36, PageID.775 Filed 05/29/20 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

DAVONTAE ROSS,
TIMOTHY LUCAS,
STARMANIE JACKSON,
KUSHAWN MOORE, JR., a minor
by his parent and next friend,
KUSHAWN MOORE, SR.,
ASIA DIXON,
KEITH WILSON, and
KATRINA GARDNER,

       On behalf of themselves and all
others similarly situated,               Case 2:19-cv-11076-LJM-EAS

            Plaintiffs,                  Honorable Laurie J. Michelson
                                         Magistrate Judge Elizabeth A. Stafford
v.

Hon. NANCY M. BLOUNT, in her
official capacity as Chief Judge of
Michigan’s 36th District Court;
BARI BLAKE WOOD,
MILLICENT D. SHERMAN,
LAURA A. ECHARTEA,
DAWN WHITE, and
JEFFREY KLEPAREK, in their
official capacities as Magistrates of
Michigan’s 36th District Court; and
BENNY N. NAPOLEON, in his
official capacity as Sheriff of Wayne
County, Michigan,

          Defendants.
_______________________________/
Case 2:19-cv-11076-LJM-EAS ECF No. 36, PageID.776 Filed 05/29/20 Page 2 of 8




 STIPULATED ORDER REGARDING CHANGE IN COMPOSITION OF
   MICHIGAN’S 36TH DISTRICT COURT AND CORRESPONDING
      AMENDMENT TO CASE CAPTION AND CASE DOCKET

      This matter having come before the Court upon the stipulation of the

Plaintiffs, Judicial Defendants (defined below), and Sheriff Defendant (defined

below) through their respective counsel, hereby stipulate and agree as follows:

      1.    On April 14, 2019, Plaintiffs filed this action naming the “Hon.

NANCY M. BLOUNT, in her official capacity as Chief Judge of Michigan’s 36th

District Court, BARI BLAKE WOOD, MILLICENT D. SHERMAN, LAURA A.

ECHARTEA, DAWN WHITE, and JEFFREY KLEPAREK, in their official

capacities as Magistrates of Michigan’s 36th District Court,” and “BENNY N.

NAPOLEON, in his official capacity as Sheriff of Wayne County, Michigan”

(“Sheriff Defendant”) as defendants. (DE 1, Class Action Complaint, PageID#1).

      2.    On August 23, 2019, the action was stayed “to allow time for

discussions between the parties aimed at reaching a mutually agreeable resolution of

this matter.” (DE 34, Stipulated Order Regarding Stay of Case, PageID#770).

      3.    On November 22, 2019, the Honorable William C. McConico was

appointed Chief Judge of Michigan’s 36th District Court effective January 1, 2020.

      4.    Effective January 1, 2020, Magistrate Millicent D. Sherman was

appointed Chief Magistrate of Michigan’s 36th District Court, and former Chief

Magistrate Bari Blake Wood transitioned to a magistrate position. Magistrate Bari



                                         2
Case 2:19-cv-11076-LJM-EAS ECF No. 36, PageID.777 Filed 05/29/20 Page 3 of 8




Blake Wood was subsequently removed from the magistrate position and is no

longer employed at the 36th District Court.

       5.     Pursuant to Local Administrative Order 2020-01, Magistrate Malaika

Ramsey-Heath was appointed to the magistrate position formerly held by Bari Blake

Wood.

       6.     Pursuant to Local Administrative Order 2020-02, Magistrate Joseph

Boyer was appointed to a magistrate position that was vacant at the time Plaintiffs

filed this action.

       7.     Under Fed. R. Civ. P. 25(d), when a “public officer who is a party . . .

ceases to hold office while the action is pending,” the “officer’s successor is

automatically substituted as a party.” Relatedly, Fed. R. Civ. P. 17(d) provides, in

part, that a “public officer who sues or is sued in an official capacity may be

designated by official title rather than by name[.]”

       8.     Based on Fed. R. Civ. P. 25(d), the “official capacity” nature of this

lawsuit, and the terms of this stipulated order, the parties stipulate and agree that the

Honorable Chief Judge William C. McConico is “automatically substituted as a

party,” in his official capacity, for former Chief Judge Nancy M. Blount and that

Magistrate Malaika Ramsey-Heath is “automatically substituted as a party,” in her

official capacity, for former Magistrate Bari Blake Wood.




                                           3
Case 2:19-cv-11076-LJM-EAS ECF No. 36, PageID.778 Filed 05/29/20 Page 4 of 8




      9.     Based on the “official capacity” nature of this lawsuit and the terms of

this stipulated order, the parties also stipulate and agree that Magistrate Joseph Boyer

is automatically substituted as a party, in his official capacity, based on occupying a

magistrate position that was vacant at the time Plaintiffs filed their lawsuit.

      10.    Based on Fed. R. Civ. P. 17(d) and the “official capacity” nature of this

lawsuit, the parties stipulate and agree that the case caption shall designate the

Judicial Defendants by their “official titles” only and “Judicial Defendants” means:

Honorable CHIEF JUDGE OF MICHIGAN’S 36TH DISTRICT COURT, in his

official capacity as Chief Judge of Michigan’s 36th District Court and

MAGISTRATES OF MICHIGAN’S 36TH DISTRICT COURT, in their official

capacities as Magistrates of Michigan’s 36th District Court.

      11.    Based on Fed. R. Civ. P. 17(d) and the “official capacity” nature of this

lawsuit, the parties stipulate and agree that the case caption shall designate the

Wayne County Sheriff by his “official title” only and “Sheriff Defendant” means:

WAYNE COUNTY SHERIFF, in his official capacity as Sheriff of Wayne County,

Michigan.




                                           4
Case 2:19-cv-11076-LJM-EAS ECF No. 36, PageID.779 Filed 05/29/20 Page 5 of 8




      12.    The case caption shall state:

DAVONTAE ROSS, TIMOTHY
LUCAS, STARMANIE JACKSON,
KUSHAWN MOORE, JR., a minor,
by his parent and next friend,
KUSHAWN MOORE, SR., ASIA
DIXON, KEITH WILSON, and
KATRINA GARDNER,

On behalf of themselves and all
     others similarly situated,

             Plaintiffs,

v.

Honorable CHIEF JUDGE OF MICHIGAN’S
36TH DISTRICT COURT, in his official capacity
as Chief Judge of Michigan’s 36th District Court;
MAGISTRATES OF MICHIGAN’S 36TH DISTRICT
COURT, in their official capacities as Magistrates of
Michigan’s 36th District Court; and
WAYNE COUNTY SHERIFF, in his
official capacity as Sheriff of Wayne
County, Michigan,

             Defendants.

      13.    The Judicial Defendants reserve the right to raise any and all defenses

that may exist as a result of any change in the composition of the 36th District Court,

but agree not to raise as a basis for dismissal the omission from the case caption and

case docket of the actual names of the Judicial Defendants currently holding the

positions subject to Plaintiffs’ lawsuit. Specifically, the Judicial Defendants waive

any potential Eleventh Amendment Sovereign Immunity defense that could be raised

                                             5
Case 2:19-cv-11076-LJM-EAS ECF No. 36, PageID.780 Filed 05/29/20 Page 6 of 8




as a result of the change to the case caption and case docket based on the omission

of the actual names of the Judicial Defendants currently holding the positions subject

to Plaintiffs’ lawsuit resulting from this stipulation.

      14.    The Sheriff Defendant agrees not to raise as a basis for dismissal the

omission from the case caption and case docket of his actual name. Specifically, the

Sheriff Defendant waives any potential Eleventh Amendment Sovereign Immunity

defense that could be raised as a result of the change to the case caption and case

docket based on the omission of his actual name resulting from this stipulation.

      15.    The parties stipulate and agree that this stipulated order to amend the

case caption and case docket does not impact the stay and, accordingly, this action

remains stayed pursuant to the August 23, 2019 Stipulated Order Regarding Stay of

Case. (DE 34, Stipulated Order Regarding Stay of Case).

      16.    The Clerk of the Court is directed to amend the official case caption

and case docket in accordance with the above.

      IT IS SO ORDERED.

Dated: May 29, 2020


                                  s/Laurie J. Michelson
                                  LAURIE J. MICHELSON
                                  UNITED STATES DISTRICT JUDGE




                                            6
Case 2:19-cv-11076-LJM-EAS ECF No. 36, PageID.781 Filed 05/29/20 Page 7 of 8




We hereby stipulate to entry of the foregoing Order
AMERICAN CIVIL LIBERTIES                   COVINGTON & BURLING LLP
UNION FUND OF MICHIGAN                     James Garland
/s/ Philip Mayor (w/consent)               Amia Trigg
Philip Mayor (P81691)                      Marta Cook
Daniel S. Korobkin (P72842)                Julia Brower
2966 Woodward Avenue                       Laura Beth Cohen
Detroit, MI 48201                          One City Center
(313) 578-6803                             850 Tenth Street NW
pmayor@aclumich.org                        Washington, DC 20001-4656
dkorobkin@aclumich.org                     (202) 662-6000
                                           jgarland@cov.com
Attorneys for Plaintiffs                   atrigg@cov.com
                                           mcook@cov.com
AMERICAN CIVIL LIBERTIES                   jbrower@cov.com
FOUNDATION, CRIMINAL LAW                   lcohen@cov.com
REFORM PROJECT                             Attorneys for Plaintiffs
Twyla Carter
Brandon J. Buskey                          DICKINSON WRIGHT PLLC
125 Broad Street, 18th Floor               /s/ Scott A. Petz
New York, NY 10004                         Scott A. Petz (P70757)
(212) 549-2500                             Lauren A. Kwapis (P76642)
tcarter@aclu.org                           Alma Sobo (P81177)
bbuskey@aclu.org                           2600 West Big Beaver Road, Suite 300
Attorneys for Plaintiffs                   Troy, MI 48084
                                           (248) 433-7200
COVINGTON & BURLING LLP                    spetz@dickinsonwright.com
Aaron Lewis (P68688)                       lkwapis@dickinsonwright.com
Mitchell Kamin                             asobo@dickinsonwright.com
Covington & Burling LLP                    Attorneys for Judicial Defendants
1999 Avenue of the Stars
Los Angeles, CA 90067-4643                 DICKINSON WRIGHT PLLC
(424)-332-4800                             Martin D. Holmes TN (12122)
alewis@cov.com                             424 Church Street, Suite 800
mkamin@cov.com                             Nashville, TN 37219
Attorneys for Plaintiffs                   (615) 244-6538
                                           mholmes@dickinsonwright.com
                                           Attorneys for Judicial Defendants




                                       7
Case 2:19-cv-11076-LJM-EAS ECF No. 36, PageID.782 Filed 05/29/20 Page 8 of 8




DICKINSON WRIGHT PLLC                    WAYNE COUNTY
K. Scott Hamilton (P44095)               CORPORATION COUNSEL
Aaron V. Burrell (P73708)                /s/ Davidde A. Stella (w/consent)
500 Woodward Avenue, Suite 4000          Davidde A. Stella (P69948)
Detroit, MI 48226                        500 Griswold St., 30th Floor
(313) 223-3500                           Detroit MI 48226
khamilton@dickinsonwright.com            (313) 224-5030
aburrell@dickinsonwright.com             dstella@waynecounty.com
Attorneys for Judicial Defendants        Attorneys for Sheriff Defendant

Gerald K. Evelyn (P29182)
535 Griswold Street, Suite 1000
Detroit, MI 48226-3692
(313) 962-3500
geraldevelyn@yahoo.com
Co-Counsel for Judicial Defendants




                                     8
